                 Case 2:18-cv-01543-JLR Document 223 Filed 05/31/19 Page 1 of 4




 1                                                                THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8

 9   BOMBARDIER INC.,                                        No. 2:18-cv-1543 JLR
10                            Plaintiff,                     DEFENDANT MITSUBISHI AIRCRAFT
                                                             CORPORATION’S REPLY IN SUPPORT
11           v.                                              OF ITS MOTION TO FILE UNDER
                                                             SEAL ITS OPPOSITION TO
12   MITSUBISHI AIRCRAFT                                     BOMBARDIER’S UPDATED MOTION
     CORPORATION, MITSUBISHI                                 FOR PRELIMINARY INJUNCTION
13   AIRCRAFT CORPORATION AMERICA                            AND SUPPORTING MATERIALS
     INC., et al.,                                           THERETO
14
                              Defendants.
15
                                                             NOTE ON MOTION CALENDAR:
16
                                                             May 31, 2019
17

18

19           Based on the Court’s guidance in its previous ruling on Bombardier’s requested redactions,
20   (see generally Dkt. 111), Defendant Mitsubishi Aircraft Corporation (“MITAC”) does not oppose
21   Bombardier’s request to seal certain information described in its response (Dkt. 220)—namely,
22   the redactions in the Riedinger, Boyd, and Hansman declarations.1 However, MITAC opposes
23   Bombardier’s request to seal portions of the Kanja declaration, as explained below.
24
             1
                MITAC maintains its position that Bombardier has not justified — and cannot justify — withholding the
25   redacted information for multiple reasons, including that much of what is redacted is public information. As
     MITAC’s co-defendant, Mitsubishi Aircraft Corporation America, Inc., has explained, there is no legal basis for
26   such references to be shielded from public view. (See Dkt. 103, at 4-5; Dkt. 214.) Accordingly, while MITAC does
     not oppose Bombardier’s request to seal the Riedinger, Boyd, and Hansman declarations, given the Court’s ruling

      MITSUBISHI AIRCRAFT                                                                Perkins Coie LLP
                                                                                    1201 Third Avenue, Suite 4900
      CORPORATION’S REPLY IN SUPPORT                                                  Seattle, WA 98101-3099
      OF MOTION TO SEAL              1                                                  Phone: 206.359.8000
                                                                                         Fax: 206.359.9000
                 Case 2:18-cv-01543-JLR Document 223 Filed 05/31/19 Page 2 of 4




 1           The procedural posture of this motion to seal is recounted in this paragraph for the Court’s
 2   reference. MITAC filed a Motion to File Under Seal Its Opposition to Bombardier’s Updated
 3   Motion for a Preliminary Injunction (“Opposition”) and Supporting Materials Thereto. (Dkt. 163.)
 4   The Motion asked the Court to seal its Opposition and thirteen supporting documents. (Id.)
 5   MITAC filed all its Opposition papers under seal because it had one week to respond to
 6   Bombardier’s Updated Motion for a Preliminary Injunction, which left Bombardier no time to
 7   review MITAC’s papers for allegedly confidential information and propose redactions, as had been
 8   the parties’ practice for prior filings. (See Dkt. 207.) After Bombardier reviewed the documents,
 9   Bombardier’s counsel informed MITAC’s counsel that it believed four of the thirteen supporting
10   documents should be redacted. (See id.) MITAC subsequently withdrew its Motion to File Under
11   Seal and filed a Motion to Clarify that requested the Court seal only the following four documents:
12   the Declarations of Jerry Riedinger (Dkt. 166), Stephen Boyd (Dkt. 167), Dr. Robert John
13   Hansman, Jr. (Dkt. 168), and Hajime Kanja (Dkt. 171) (Collectively, the “Subject Declarations”).
14   MITAC asked the Court to seal the Subject Declarations because Bombardier contends that certain
15   information in the Subject Declarations should be shielded from the public. (See Dkt. 207.) In
16   response to MITAC’s clarified Motion to Seal the Subject Declarations, Bombardier requests that
17   the unredacted versions of the declarations remain under seal and that only the redacted versions
18   remain available for public viewing.2 (See Dkt. 220.)
19           While MITAC does not oppose redacting the requested portions of the Riedinger, Boyd,
20   and Hansman declarations, MITAC believes the requested portion of the Kanja declaration should
21   not be redacted because the declaration does not relate to any alleged Bombardier trade secret or
22
     (Dkt. 111), MITAC respectfully maintains that Bombardier has not carried its burden to justify sealing the
23   information (see LCR 5(g)(3); see also Stipulated Protective Order, Dkt. 109 at 6.3), as MITAC will show as this
     litigation continues.
24
             2
                In its response, Bombardier contends that it took reasonable efforts to maintain secrecy of Ex. C to the
25   May 13 Riedinger declaration (Dkt. 166.) As explained in the attached Riedinger declaration, Bombardier’s
     contention is incorrect, as is Bombardier’s contention that the Riedinger declaration was “demonstrably inaccurate”
26   when it stated that Ex. C was not designated confidential before the May 13 declaration was filed.


      MITSUBISHI AIRCRAFT                                                                  Perkins Coie LLP
                                                                                      1201 Third Avenue, Suite 4900
      CORPORATION’S REPLY ISO MOTION                                                    Seattle, WA 98101-3099
      TO FILE UNDER SEAL                                                                  Phone: 206.359.8000
                                                                                           Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 223 Filed 05/31/19 Page 3 of 4




 1   contain confidential information. Bombardier seeks to seal a portion of Exhibit B to the Kanja
 2   declaration that recites a federal regulation that is publicly available. (Dkt. 220 at 7-8.) Exhibit B
 3   is the Ayre Email at issue in MITAC’s Motion to Seal Portions of Exhibits Attached to the
 4   Declaration of Mary Gaston. MITAC’s position is set forth more fully in its contemporaneously
 5   filed reply brief supporting that Motion. In short, Bombardier claims the publicly available
 6   information in the Kanja declaration is a protectable trade secret without specifically connecting
 7   that information to any alleged trade secret that Bombardier has identified in this litigation.
 8   MITAC therefore respectfully requests that the Court decline to seal the portion of Exhibit B to
 9   the Kanja declaration.
10

11   DATED: May 31, 2019                              s/ Mary Z. Gaston
12                                                    Jerry A. Riedinger, WSBA No. 25828
                                                      Mack H. Shultz, WSBA No. 27190
13                                                    James Sanders, WSBA No. 24565
                                                      Mary Z. Gaston, WSBA No. 27258
14                                                    Shylah R. Alfonso, WSBA No. 33138
15                                                    Perkins Coie LLP
                                                      1201 Third Avenue, Suite 4900
16                                                    Seattle, WA 98101-3099
                                                      Telephone: 206.359.8000
17                                                    Facsimile: 206.359.9000
                                                      E-mail: JRiedinger@perkinscoie.com
18                                                    E-mail: MShultz@perkinscoie.com
19                                                    E-mail: MGaston@perkinscoie.com

20                                                    Attorneys for Defendant Mitsubishi Aircraft
                                                      Corporation
21

22

23

24

25

26

      MITSUBISHI AIRCRAFT                                                        Perkins Coie LLP
                                                                            1201 Third Avenue, Suite 4900
      CORPORATION’S REPLY ISO MOTION                                          Seattle, WA 98101-3099
      TO FILE UNDER SEAL                                                        Phone: 206.359.8000
                                                                                 Fax: 206.359.9000
              Case 2:18-cv-01543-JLR Document 223 Filed 05/31/19 Page 4 of 4




 1                                   CERTIFICATE OF SERVICE

 2          I certify under penalty of perjury that on May 31, 2019 I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5          DATED this 31st day of May 2019

 6
                                                        s/Mary Z. Gaston
 7                                                      Mary Z. Gaston, WSBA No. 27258
                                                        Perkins Coie LLP
 8                                                      1201 Third Avenue, Suite 4900
                                                        Seattle, WA 98101-3099
 9                                                      Telephone: 206.359.8000
                                                        Facsimile: 206.359.9000
10                                                      E-mail: MGaston@perkinscoie.com

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
      CERTIFICATE OF SERVICE
                                                                               Perkins Coie LLP
      (No. 18-cv-1543 JLR) – 1                                            1201 Third Avenue, Suite 4900
                                                                            Seattle, WA 98101-3099
                                                                              Phone: 206.359.8000
                                                                               Fax: 206.359.9000
